       CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 1 of 12



STATE OF MINNESOTA                                        DISTRICT COURT

COUNTY OF HENNE PIN                          FOURTH JUDICIAL DISTRICT

                                                      Case Type: Employment

                                                 Court File No.:

Sabrina Thomas,

             Plaintiff,
                                                    SUMMONS
vs.

Hennepin Healthcare System, Inc.,

                          Defendant.


THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT:

YOU ARE BEING SUED. The Plaintiff started a lawsuit against you.
The Plaintiff's Complaint against you is attached to this Summons. Do not throw
these papers away. They are official papers that affect your rights. You must
respond to this lawsuit even though it may not yet be filed with the Court and there
may be no Court file number on this Summons.

YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response
called an Answer within 21 days of the date on which you received this Summons.
You must send a copy of your Answer to the person who signed this Summons
located at:

      EPEE LAW FIRM, LLC
      1650 West End Blvd, Suite 100
      Minneapolis, MN 55416


YOU MUST RESPOND TO EACH CLAIM.                     The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you
agree or disagree with each paragraph of the Complaint. If you believe the


                                                                    JUN 1 5 20Z1
       CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 2 of 12



Plaintiff should not be given everything asked for in the Complaint, you must say
so in your Answer.

YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED HIS
SUMMONS. If you do not answer within twenty-one (21) days, you will lose this
case. You will not get to tell your side of the story, and the Court may decide
against you and award the Plaintiff everything asked for in the Complaint. If you
do not want to contest the claims stated in the Complaint, you do not need to
respond. A default judgment can then be entered against you for the relief
requested in the Complaint.

LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do
not have a lawyer, the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must
still provide a written Answer to protect your rights or you may lose the case.

ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of
the Minnesota General Rules of Practice. You must still send your written
response to the Complaint even if you expect to use alternative means of resolving
this dispute.


                                       EPEE LAW FIRM, LLC

Date: 06/01/2021                      /s/ Leopold pee
                                      Leopold Fpee, ID# 0388307
                                      Attorney for Plaintiff
                                      1650 West End Blvd, Suite 100
                                      Minneapolis, MN 55416
                                      Telephone: (952) 697- 4045
                                      Email: leo.epee@gmail.com
       CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 3 of 12



 STATE OF MINNESOTA                                    DISTRICT COURT

 COUNTY OF HENNEPIN                     FOURTH JUDICIAL DISTRICT

                                                 Case Type: Employment

                                         Court File No.:



 Sabrina Thomas,

                     Plaintiff,
 vs.                                            COMPLAINT

 Hennepin Healthcare System, Inc.,

                     Defendant.


Plaintiff (Ms. Thomas) for her Complaint alleges:

                                  PARTIES
    1.Ms. Thomas, a former employee of Defendant, resides in in
Hennepin County, Minnesota. Ms. Thomas is an African-American woman
who was 48 years old when Defendant terminated her employment.
    2.Defendant, Hennepin Healthcare System, Inc. ("HHS"), is a
Minnesota nonprofit corporation with its principal place of business in
Hennepin County, Minnesota.
                                  BASIC FACTS
    3. Ms. Thomas was employed at Hennepin Healthcare Systems, Inc.
from June 18, 2014 until May 15, 2020. Her first position was as a
Welcome Services Representative, which involved basic receptionist
services, providing assistance to callers and visitors, such as informing
them of visiting hours and directing people to their destination.
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 4 of 12
Complaint    Thomas vs. Hennepin Healthcare System, Inc.               2 of 10


    4. In September 2019 Ms. Thomas started in the position of Patient
Services Coordinator (PSC), in the Coordinated Care Program in the
Infectious Disease/Positive Care Clinic at an hourly wage of $22.83 for 4o
hours per week. In addition to general receptionist and customer service
duties, a Patient Services Coordinator checks patients in, collects co-
payments, schedules appointments, and verifies insurance.
    5. The successful performance of Ms. Thomas's job duties as a Patient
Services Coordinator required that the employer provide two-weeks of
classroom training, one-month of on-the-job orientation and training, and
on-the-job mentoring.
   6. Ms. Thomas received three days of training, six days of orientation,
and no mentoring.
    7. In an assessment of her performance on 2/26/202o, the assessor
stated, "Sabrina picked up on suggestions, tips, and concepts quickly. . . .
. [O]nce it [a tool] was demonstrated, Sabrina was able to use it properly."
    8. Defendant's employment was subject to a collective bargaining
agreement that provided for progressive discipline.
   9. Defendant discharged Ms. Thomas by a Notice of Intent to Dismiss
on May 15, 2020, with an effective discharge date of May 27, 2020.
    10. Ms. Thomas filed a Charge of Discrimination with the Equal
Employment Opportunity Commission on September 1, 2020. The Charge
alleged discrimination and harassment based upon her race (Black), her
age (49), her disability, her association with a disabled person, retaliation
for engaging in a protected activity, in violation of Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment
Act of 1967, as amended, and Titles I and V of the Americans with
Disabilities Act of 1990, as amended. The Charge was cross-filed with the
Minnesota Department of Human Rights.
   11.  The EEOC issued its Notice of Dismissal with right-to-sue
notification to Ms. Thomas on March 4, 2021, which entitles her to bring
Counts Two-Six of this lawsuit.
   12. Ms. Thomas received the EEOC's notification letter on March 8,
2021.
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 5 of 12
Complaint    Thomas vs. Hennepin Healthcare System, Inc.             3 of 10


                            COUNT ONE
               DISCRIMINATION FOR USE OF FMLA LEAVE
    13. Plaintiff realleges paragraphs 1-9.
    14. In response to Ms. Thomas's request on 12/20/19 for leave under
the Family and Medical Leave Act to care for her parent, she was approved
for FMLA intermittent leave between 12/27/2019 and 5/26/2020.
    15. Defendant discharged Ms. Thomas 11 days before the expiration of
the approved leave period for parental care.
   16. Ms. Thomas was on continuous FMLA-approved leave for the 40
days from 2/26/2020 through 4/5/2020.
    17. During her 40-day-FMLA-approved leave, Ms. Thomas's doctor
postponed her return-to-work date at least twice because of her continuing
medical issues.
   18. One day after her return to work after her 4o-day-leave, on
4/6/2020 Defendant suspended Ms. Thomas for two days without pay.
    19. The first item used in support of the suspension on 4/6/2020 was
the same complaint that served as a basis for a written reprimand on 2/12/
2020, which was also the same day that she applied for FMLA leave for her
own care. Defendant did not cite any evidence for the two new alleged
mistakes that allegedly occurred before Ms. Thomas's 4o-day leave.
   20. The suspension on 4/6/2020 was less than six weeks before the
Notice of Intent to Dismiss of 5/15/2020.
    21. Sarah Bruemmer, a Care Plus Coordinator, supplied the mostly-
contrived complaints to Ms. Thomas's supervisor, manager Terri Peterson,
to support the progressive discipline that Defendant used as the pretextual
basis to discharge Ms. Thomas.
   22. Ms. Bruemmer violated Ms. Thomas's FMLA rights by sending an
email to department employees illegally disclosing the date of Ms.
Thomas's use of FMLA leave.
    23. Supervisor Peterson was adversely affected by Ms. Thomas's use of
FMLA leave. She was responsible for the smooth running of the patient
intake front desk, which needed to be staffed by two Patient Services
Coordinators.
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 6 of 12
Complaint    Thomas vs. Hennepin Healthcare System, Inc.               4 of 10


    24. In Ms. Thomas's absence, the only other Patient Services
Coordinator (PSC) was Martha Roufs, who is Caucasian and under 40
years of age. During Ms. Thomas's absence, the supervisors needed to
obtain PSC floaters to fill in for Ms. Thomas. A floater was not available on
some days during Ms. Thomas's absence, so Ms. Roufs had to work by
herself because there was no floater to cover for Ms. Thomas's absence,
which was detrimental to the services provided to medical staff and
patients.
    25. The decision makers for Ms. Thomas's dismissal discriminated
against her because of the reduced efficiency, compromised patient service,
and frustrations for medical staff that followed Ms. Thomas's FMLA-
approved absences.
    26.Ms. Thomas's request on December 20, 2019 for intermittent leave
caused burdensome scheduling difficulties for management because they
could not plan for floater coverage for Ms. Thomas's absences on an as-
needed diurnal basis.
    27. Defendant failed to offer Ms. Thomas a return to her previous
position as a Welcome Services Representative, even though she had
worked successfully in that position for over five years. Instead, that
department told Ms. Thomas's union representative that they did not want
her back.
    28. Since her performance in her previous position was without
blemish, Ms. Thomas's approval for-and use of-intermittent and
continuous FMLA leave was the only reason for the employer's failure to
offer her continued employment by resuming her previous position.
   29. The proximity of Ms. Thomas's extended leave to the date of her
discharge is sufficiently close to establish a causal link.
    30. The temporal proximity between Ms. Thomas's use of leave and the
disciplinary actions right up to her dismissal establishes her supervisors'
animus toward her using FMLA leave.
   31. The written reprimand, suspension, and dismissal were pretexts for
Defendant's discrimination against Ms. Thomas for her use of FMLA leave.
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 7 of 12
Complaint    Thomas vs. Hennepin Healthcare System, Inc.               5 of 10


    32. The short intervals between each step of the progressive discipline
following Ms. Thomas's 40-day FMLA leave show that she was on her
supervisors' orchestrated and pre-determined course with discriminatory
dismissal as the destination.
   33. Defendant's discriminatory discharge of Ms. Thomas for taking
FMLA leave violated the Family and Medical Leave Act, 29 U.S.C. §
2615(a)1).
    34. Ms. Thomas is entitled to judgment against Defendant for back pay
and front pay damages equal to the amount of her wages and employment
benefits for her two-day suspension and from the date of her dismissal
until she can find a position comparable in responsibility and pay to the
PSC position, with interest. 29 U.S.C. $$ 2617(a)(1)A)(6)1),
2617(a)(1)A)@i).
   35. Ms. Thomas is entitled to liquidated damages, including interest.
29 U.S.C. § 2617(a)(l)(A)(iii).
   36. Ms. Thomas is entitled to employment reinstatement. 29 U.S.C. §
2617a)1)B).
   37. Ms. Thomas is entitled to an award for her attorney fees and costs.
29 U.S.C. $ 29 U.S.C. 2617a)3).
                                 COUNT TWO
                DISCRIMINATION BASED UPON DISABILITY
   38. Plaintiff realleges paragraphs 1-12.
    39. Ms. Thomas has the following disabilities that qualify as disabilities
under the Minnesota Human Rights Act and the Americans with
Disabilities Act of 1990, as amended: hyperhidrosis (excessive sweating);
eye conditions: anterior uveitis, floaters, cataracts, myopia with
astigmatism.
   40. Ms. Thomas's disabilities qualified her for leave under the Family
and Medical Leave Act.
   41. Defendant knew that Ms. Thomas qualified as a disabled employee
under the Americans with Disabilities Act.
   CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 8 of 12
 Complaint Thomas vs. Hennepin Healthcare System, Inc.          6 of 10


    42. Defendant knew that Ms. Thomas's mother suffers from cancer,
 which qualified Ms. Thomas for approved intermittent FML.
   43. Defendant knew that Ms. Thomas had a qualifying disabled family
 member under the Americans with Disabilities Act.
     44. Upon belief, Defendant replaced Ms. Thomas with a person who is
 not a member ofher protected class.
   45. Defendant acted with malice or reckless indifference in discharging
Ms. Thomas.
    46. Defendant's dismissal of Ms. Thomas discriminated against her on
account of her disabilities, and due to her relationship to her mother, who
also has a disability, in violation of the Minnesota Human Rights Act
(MHRA), Minn. Stat. § 363A.08, subdivision 2, §§ 363A.0l-.44, and Titles
I and V of the Americans with Disabilities Act of 1990, as amended, 42
U.S.C. §§ 121021)A),B),C), 12112a),b)4), 12101-12213.
    47. As a result ofher discriminatory discharge, Ms. Thomas has
incurred economic damage, including loss of past and future wages,
suffered from emotional distress, mental anguish and inconvenience.
    48. Ms. Thomas is entitled to reinstatement, back pay, future
monetary losses, damages for emotional distress or mental anguish,
inconvenience, treble damages, punitive damages, and attorney's fees and
costs under the Americans with Disabilities Act, and the Minnesota Human
Rights Act, Minn. Stat. § 363A.
                                 COUNT THREE
                     DISCRIMINATION BASED UPON RACE
    49. Plaintiff realleges paragraphs 1-12.
    50. Defendant did not provide Ms. Thomas with the same training for
the Patient Services Coordinator (PSC) position as provided to her white
co-workers.
   51. Defendant did not discipline and dismiss Ms. Thomas's white
coworkers for the same type of mistakes as the ones Ms. Thomas allegedly
made.
    52. Defendant discriminated against Ms. Thomas on the basis of her
race/Black in violation of Title VII of the Civil Rights Act of 1964, as
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 9 of 12
 Complaint Thomas vs. Hennepin Healthcare System, Inc.          7 of 10


amended, 42 U.S.C. 2000e-2a)1), 20000-2(d); and the Minnesota Human
Rights Act, Minn. Stat. § 363A.
    53. As a result of her discriminatory discharge, Ms. Thomas has
incurred economic damage, including loss of past and future wages,
suffered from emotional distress, mental anguish and inconvenience.
    54. Ms. Thomas is entitled to damages for her loss of wages, past and
future, reinstatement, damages for emotional distress or mental anguish,
inconvenience, treble damages, punitive damages, and attorney's fees and
costs. Title VII of the Civil Rights Act of 1964, as amended, and the
Minnesota Human Rights Act, Minn. Stat. $ 363A.
                                  COUNTFOUR
         HOSTILE WORK ENVIRONMENT-RACIAL HARASSMENT
    55. Plaintiff realleges paragraphs 1-12.
    56. Ms. Thomas's coworkers repeatedly harassed her by making
racially discriminatory comments to her or about her in her presence.
   57. Ms. Thomas's co-workers made the following racial statements to
Ms. Thomas:
       "You wear wigs, a lot of black people wear colored wigs. Why don't
       you wear your real hair."
        "You're sweaty. Black people sweat a lot."
       "I see you have collard greens for lunch. That's black people food."
       "It smells like black dog shit."
    58. Ms. Thomas reported to Defendant how she was being harassed by
her co-workers. Ms. Thomas complained to her supervisor, manager Terri
Peterson, and to Senior Resources Human Resources Business Partner
Roselynn Lockett, about the racial slurs she received from her coworkers,
in a meeting on 2-5-2020.
   59. Defendant failed to take corrective action to remediate Ms.
Thomas's coworkers' racial comments.
   60. The coworkers' harassing abuse lowered Ms. Thomas's self-esteem
and undermined her psychological and physical integrity, with lasting
harmful effect.
   CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 10 of 12
Complaint    Thomas vs. Hennepin Healthcare System, Inc.               8 of 10


    61. Defendant's maintenance of a hostile work environment violates
Title VII of the Civil Rights Act of 1964, as amended, and of the Minnesota
Human Rights Act, Minn. Stat. $ 363A.
    62. Ms. Thomas is entitled to damages for her loss of wages, past and
future, reinstatement, damages for emotional distress or mental anguish,
inconvenience, treble damages, punitive damages, and attorney's fees and
costs. Title VII of the Civil Rights Act of 1964, as amended, and the
Minnesota Human Rights Act, Minn. Stat.§ 363A.
                             COUNT FIVE
                    DISCRIMINATION BASED UPON AGE
    63. Plaintiff realleges paragraphs 1-12.
    64. At the time of her discharge, Ms. Thomas was 48 years old.
    65. Defendant did not provide Ms. Thomas with the same training for
the Patient Services Coordinator (PSC) position as provided to her younger
(below age 40) co-workers.
    66. Defendant did not discipline Ms. Thomas's coworkers for the same
types of mistakes as the ones Ms. Thomas allegedly made.
    67. Defendant's discharge of Ms. Thomas arose from the
discriminatory failure to provide her the opportunity for successful
performance of her duties.
    68. Defendant discharged Ms. Thomas because of her age, in violation
of the Age Discrimination in Employment Act (ADEA) and the Minnesota
Human Rights Act, Minn. Stat. $ 363A.
    69. Ms. Thomas is entitled to damages for her loss of wages, past and
future, reinstatement, damages for emotional distress or mental anguish,
inconvenience, liquidated damages, treble damages, and attorney's fees
and costs, under the Age Discrimination in Employment Act (ADEA) and
the Minnesota Human Rights Act, Minn. Stat. § 363A.
                             COUNT SIX
                 RETALIATION FOR FILING EEOC CHARGE
   70. Plaintiff realleges paragraphs 1-12.
    CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 11 of 12
 Complaint    Thomas vs. Hennepin Healthcare System, Inc.             9 of 10


   71. Following Ms. Thomas's discriminatory discharge, Defendant
proposed reemploying Ms. Thomas in another position.
    72. On June 19, 2020 Senior Human Resources Business Partner
Roselynn Lockett informed Ms. Thomas's union representative that "we
are willing to bring her [Ms. Thomas] back in this role [as a screener]".
    73. The Union Representative informed Ms. Thomas about the email
on the same day and that another union official would call her.
    74. Union President Carmenlita Brown called Ms. Thomas about a
week later with more details of Defendant's offer. Ms. Thomas replied that
she would like to accept the screener position. In a follow-up call by Ms.
Thomas, Ms. Brown told her that she had not heard anything further from
Ms. Lockett.
    75. After Ms. Thomas filed a Charge of Discrimination against
Defendant, she did not hear anything further from Defendant about her
acceptance of the screener position.
    76. No intervening events occurred that would account for the
withdrawal of the offer of reemployment except for the EEOC filing.
   77. Ms. Thomas's filing of her EEOC complaint was the sole reason that
Defendant declined to re-employ Ms. Thomas.
    78. Defendant's withdrawal of the offer of re-employment violated Title
VII of the Civil Rights Act of 1964, as amended, codified as 42 U.S.C.
2000e-3(a), and the Minnesota Human Rights Act, Minn. Stat. $ 363A.
     79. Ms. Thomas is entitled to an award of back pay, front pay, lost
benefits, reinstatement, pain and suffering, emotional distress, treble
damages, punitive damages, and attorneys' fees and costs, under Title VII
of the Civil Rights Act of 1964, as amended, codified as 42 U.S.C. 2000e-
3(a), and the Minnesota Human Rights Act, Minn. Stat. $ 363A.
  Wherefore, Plaintiff, Ms. Thomas, requests that the Court award
her the following relief:
        1. Judgment in excess of $50,000, upon the legal claims stated
           above, including treble damages, a substantial civil penalty,
   CASE 0:21-cv-01564-DWF-TNL Doc. 1-1 Filed 07/06/21 Page 12 of 12
Complaint     Thomas vs. Hennepin Healthcare System, Inc.               10 of 10


             reasonable costs, disbursements, witness fees and attorneys'
             fees, under the various counts.
        2.   Such further and additional relief as the Court may deem just
             under the circumstances, including, but not limited to,
             reinstatement and a decree prohibiting Defendant from
             discriminating under the law for a reasonable period of time.



 £PEE LAW FIRM LLC


 /s/ Leopold B. Epee                     Date:   06/01/2021


 By Leopold B. Epee (#0388307)
 1650 West End Blvd, Suite 100
 Minneapolis, MN 55416
 Telephone: (952) 697 - 4045
 Email: leo.epee@gmail.com


                        ACKN OWLEDGMENT
   I acknowledge that costs, disbursements, and reasonable attorney and witness
fees may be awarded pursuant to Minnesota Statutes $ 549.211 to the party
against whom the allegations in this pleading are asserted.
 £PEE LAW FIRM LLC

/s/ Leopold B. Epee
                                         Date:     06/01/2021
By Leopold B. Epee (#0388307)
1650 West End Blvd, Suite 100
Minneapolis, MN 55416
Telephone: (952) 697 - 4045
Email: leo.epee@gmail.com
